Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 June 2022 regarding the rejections of record under 35 U.S.C. 112(b) have been fully considered and are persuasive as to Claim 4 reciting “high thermal conductivity”, but they are not persuasive as to Claim 5 reciting “low thermal conductivity”. Particularly, the instant specification indicates a specific range of “high thermal conductivity” in [0031] that renders the claim language of Claim 4 definite. As such, the rejection of record of Claim 4 under 35 U.S.C. 112(b) is withdrawn. However, the specification does not provide a specific range of “low thermal conductivity” and the materials recited in [0033]-[0034] have a wide range of possible thermal conductivity values. Further, although for the purpose of compact prosecution the examiner considered thermal conductivity values lower than the instant cited range for “high thermal conductivity” to read on the claimed “low thermal conductivity”, applicant’s arguments directed to the same fail to account for an “average” or “middle” thermal conductivity value that may or may not be captured by the instant “low thermal conductivity” as claimed. Therefore, the recitation of “low thermal conductivity” without any specific value or range of values associated therewith renders the claim language of Claim 5 indefinite. As such, the rejection of record of Claim 5 under 35 U.S.C. 112(b) is maintained below. The examiner recommends amending Claim 5 to recite something to the effect that the flexible regions comprise a material with a lower thermal conductivity than the contact sections, which is supported by [0032].
Applicant’s arguments filed 15 June 2022 regarding the rejections of record under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive. Particularly, Loew (US 9985324 B2) does not teach the frame as claimed. Therefore, these rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Prevost US 2016/0276718 A1), as cited on the IDS filed 21 November 2019.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “low thermal conductivity” as required by Claim 5 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since instant specification [0031] indicates that “high thermal conductivity in the sense of the invention results with a thermal conductivity of at least 2 W/m×K, and preferably of at least 5 W/m×K,” the examiner is interpreting materials having a thermal conductivity of less than 2 W/m×K to meet the claim regarding “low thermal conductivity.”

Claim Rejections - 35 USC § 103
Claims 1-2, 5-7, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Loew (US 9,985,324 B2) in view of Prevost (US 2016/0276718 A1), or in the alternative, Loew in view of Prevost and Tasai (US 2012/0177960 A1), all of record.
Regarding Claim 1, Loew teaches an energy storage system (see figure 2, for example) comprising: a housing (see column 2 lines 12-15 indicating a vehicle which may act as a housing), in which energy storage cells (battery cells 2) are arranged; and a device configured to control a temperature of the storage cells (device 1), the device being assigned to the storage cells, wherein the device has contact sections configured to contact the storage cells (contact surface 3 corresponding to the upper walls of the channels 6, see figure 2 showing contact with cells 2), wherein the device has flexible regions (connecting hoses 7 adjoining side walls of the channels 6) configured to adapt to a position of the contact section to a position of the storage cells, wherein the contact sections adjoin the flexible regions, the contact sections being interconnected via the flexible regions, and wherein the flexible regions of the device comprise elastically-deformable sections (see figures 2 and 3 showing how the channels 6 are connected and see column 5 line 51- column 6 line 13 regarding the elastic movement of the channels 6).
Loew is silent as to the volume variability of the storage cells (battery cells 2). 
However, in considering the instant specification regarding the applicant’s definition of “volume-variable storage cells,” [0003]-[0005] and especially [0028] appear to indicate that all rechargeable cells, particularly including pouch, round or prismatic cells, experience volume-variability. Therefore, since the invention of Loew is specifically drawn to the temperature control of rechargeable lithium ion batteries (see column 1 line 14- column 2 line 8 particularly column 1 line 58-60 indicating age-related deformations of the battery cells) that are prismatic shaped (see figures), it would be expected that the battery cells of Loew would be considered volume-variable, at least per the instant applicant’s definition of this term. In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the battery cells of Loew would experience “age-related deformations” (see column 2 lines 58-60) that would include volume changes over time as a result of the electrochemical reaction taking place within each of the battery cells causing the electrode assembly layers to expand and contract.
Additionally, in the alternative, Tasai also teaches a cooling member (22) located below the individual battery cells (power generating elements 12, see figure 1). Tasai also recognizes the problem of the instant invention regarding volume expansion during charging, and proposes placing an elastic heat transfer member (21) between the case (11) of the battery cell and the cooling member (22, see [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the thermal management system of Loew, which allows for movement of the individual cells while cooling them, with lithium ion batteries that change volume during charge and discharge in order to maintain contact between the contact sections and the battery cells.
Loew does not teach that the device comprises a frame, the flexible regions being disposed between the frame and the contact sections. However, Prevost also teaches a battery pack (1, see figure 1) with contact sections (pipes 10) for each individual battery cell (see [0050]) and regions connecting the contact sections (manifolds 11) that are analogous to the claimed flexible regions. Although Prevost does not specifically indicate that the manifolds (11) are flexible, this feature would be expected because the goal of Prevost is to use the elastic elements (15) attached to each pipe (10, see [0055]) to press each pipe (10) against the battery independently (see [0056]). Prevost also teaches a frame (housing 3) where the regions analogous to the flexible regions (manifolds 11) are disposed between the frame and the contact sections (pipe 10, see figure 1 where in this perspective, the manifolds are both located between the respective left or right surface of the housing 3 and the middle pipe 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly include a frame member such as a housing in order to hold the heat exchanger components (Loew elastic elements 4 and analogous Prevost elastic elements 15) on the battery cells and prevent damage from unintentional contact to the entire battery module including the heat exchanger by covering it.
Regarding Claim 2, Loew further teaches a cooling medium flowable through the device (see column 2 lines 58-65 indicating a fluid reading on the claimed cooling medium).
Regarding Claim 5, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) made of plastic (see column 3 lines 11-13), the same material that is indicated by the instant application at [0033]). Therefore, as thermal conductivity is an inherent material property and there does not appear to be any material difference between the instant flexible regions and that of Loew, it would be expected that the flexible regions of Loew would meet the claim limitation requiring a material with low thermal conductivity. In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a low thermal conductivity material in order to utilize the maximum amount of heat transfer only where the cells need to be cooled, i.e. in the contact sections.
Regarding Claim 6, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) comprise a plastic (see column 3 lines 11-13).
Regarding Claim 7, Loew further teaches that the flexible regions (connecting hoses 7 adjoining side walls of the channels 6) comprise an elastomer (see column 4 lines 62-67). 
Regarding Claim 10, Loew further teaches that the contact sections (contact surface 3 corresponding to the upper walls of the channels 6) are flexible such that when age-related deformations of the battery cells, vibration and shock (see column 2 lines 57-60) are experienced, the contact section remains in contact with the battery cells (see column 48-55). The claim recitation “configured to be flexible such that the contact sections follow shape changes of the storage cells” is a functional recitation, and as it does not provide any additional structure to the claimed energy storage system product. Since Loew particularly teaches movement of the contact sections during operation, it would be expected, or in the alternative, obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the contact sections of Loew would be capable of following shape changes of the storage cells.
Regarding Claim 11, Loew further teaches that the cooling medium may be air (see column 2 lines 61-62), which is inherently a pressurizable cooling medium.
Regarding Claim 12, Loew further teaches that the purpose of the invention is maintain even thermal contact between the battery cells and the contact surface in order to prevent a thermal runaway situation (see column 1 line 49- column 2 line 8), overcoming the problem shown in figure 1 where some of the battery cells (2) are not in direct contact with the contact sections. The claim recitation “the contact sections, with increasing pressure of the cooling medium, bear against the storage cells” is a functional recitation, and as this recitation does not provide any structural feature associated with this function and Loew teaches maintaining thermal contact of the contact sections and the battery cells thereon to prevent a thermal runaway situation, it would be expected that Loew would be capable of performing the claimed function.
Regarding Claim 14, Loew further teaches that a surface of the contact sections facing the cooling medium is structured (see figures 4 and 5 showing the structure of channels 6).
Regarding Claims 15 and 16, Loew further teaches a mobile system comprising a vehicle comprising the energy storage system according to Claim 1 (see column 2 lines 12-25 indicating a temperature control device for a vehicle).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loew in view of Prevost, or in the alternative, Loew in view of Prevost and Tasai as applied to the rejections of Claim 1 above, and evidenced by Engineering Tool Box, of record.
Loew further teaches that the contact sections (channels 6 including contact surfaces 3) comprise a material having high thermal conductivity (see column 3 lines 30-34 indicating that the contact sections consist of a material of “good thermal conductivity” such as aluminum or copper and see column 6 indicating a thermal paste that can be introduced between the contact surfaces 3 and the battery cells 2).
Although Loew is silent as to the exact thermal conductivity of the contact sections, aluminum or copper, as suggested by Loew, both inherently meet the instant definition of “high thermal conductivity,” as evidenced by the attached Engineering Tool Box fact sheet showing that the thermal conductivity of aluminum is 237 W/m×K and the thermal conductivity of copper is 413 W/m×K. The examiner notes that the Engineering Tool Box fact sheet need not antedate the effective filing date of the instant application since it is merely an evidentiary reference showing facts (see MPEP 2124).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Loew in view of Prevost, or in the alternative, Loew in view of Prevost and Tasai as applied to the rejections of Claim 1 above, and further in view of Wang (US 9,312,571 B2), of record.
Loew specifically teaches that the purpose of their device is to prevent thermal runaway by maintaining contact between the contact sections of the channels (6) and the battery cells (2) (see column 34-52). Further, although Loew appreciates the use of air as a coolant, which is a pressurizable medium, Loew does not teach any structural changes to the device with respect to increases or decreases in the pressure of the coolant.
However, Wang also teaches a thermal management device located below a battery stack (bladder 190, see figures 2 and 5) that is elastic and is responsive to increases and decreases in the pressure of the coolant flowing therethrough (see column 7 lines 13-32). Particularly, Wang teaches that the bladder, analogous to the instant contact surfaces, expands or contracts between a first and second volume of thermal fluid, noting that higher pressure of the thermal fluid results in contact of the bladder. Additionally, figures 3A, 3B and 3C all show “mating surface contact deficiencies” including a gap between the battery cells and the thermal management system that is then filled when the pressure of the thermal medium in the bladder is increased. Therefore, this suggests that the bladder with lower pressure thermal medium would not contact, or “move away” from the battery cells as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the more rigid contact sections of Loew with the elastic bladders of Wang in order to allow for changes in pressure of the coolant flowing through the thermal management system to control the amount of contact between the contact sections and the battery cells.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723